Moyer, C.J.,
dissenting. This case raises legal challenges to the constitutionality of Am.Sub.H.B. No. 350 and its various provisions. A majority of this court held in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 715 N.E.2d 1062, that Am.Sub.H.B. No. 350 is unconstitutional. I dissented.
It is not unusual for this court to summarily decide pending cases that raise legal issues similar to those recently decided by the court in another case. It has been my past practice in such circumstances to follow the law announced in the earlier case, even where I dissented from the decision of the majority in that earlier case. My reason is based on my belief that once this court announces its opinion on an issue of law, that principle of law should be applied consistently to all persons similarly situated, whether or not I agree with that principle.
Regrettably, I am compelled to make an exception to that practice in this case. In view of irregularities in the assumption of jurisdiction and the inclusion of inappropriate references to the conduct of the General Assembly in State ex rel. Ohio Academy of Trial Lawyers v. Sheward, as is more fully described in my dissent therein, I would not want a vote of concurrence in this case to in any way suggest that Sheward should necessarily be followed by this court in the future. Therefore I dissent from the majority decision herein, which disposes of this appeal on the authority of State ex rel. Ohio Academy of Trial Lawyers v. Sheward.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.